PER OUR1AM.
We have examined the grounds urged by the appellant for the reversal of this judgment and are satisfied that they are without merit The evidence adduced did not, however, in our opinion, justify the amount of damages which the court awarded plaintiff. Judgment reversed, and new trial ordered, with costs to appellant to abide the event, unless the respondent, in 10 days after the entry of the order upon this judgment, stipulates to reduce the judgment to $100 and appropriate costs in the court below, in which event the judgment, as modified, is affirmed, without costs of this appeal to either party.